IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


NANCY D. MARTZ, EXECUTRIX OF THE            :   No. 120 WAL 2016
ESTATE OF HARRY L. OTTO,                    :
DECEASED,                                   :   Petition for Allowance of Appeal from
                                            :   the Unpublished Memorandum and
                    Respondent              :   Order of the Superior Court at No. 855
                                            :   WDA 2015 entered on February 25,
                                            :   2016, affirming the Order of the Blair
             v.                             :   County Court of Common Pleas at No.
                                            :   2014-01657 entered on May 12, 2015
                                            :
GOLDEN GATE NATIONAL SENIOR                 :
CARE, LLC; GGNSC ALTOONA                    :
HILLVIEW LP, D/B/A GOLDEN LIVING            :
CENTER-HILLVIEW GP LLC; GGNSC               :
ALTOONA HILLVIEW GP LLC; GGNSC              :
HOLDINGS LLC; GGNSC EQUITY                  :
HOLDINGS, LLC; GGNSC                        :
ADMISTRATIVE SERVICES, LLC;                 :
GGNSC CLINICAL SERVICES, LLC;               :
GOLDEN GATE ANCILLARY, LLC;                 :
DENISE CURRY, AN INDIVIDUAL, AND            :
ROBERT ETCHELLS, NHA,                       :
                                            :
                    Petitioners             :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2016, the Petition for Allowance of Appeal

is GRANTED. The Superior Court’s order is VACATED. This matter is REMANDED

for proceedings consistent with the decision in Taylor v. Extendicare Health Facilities,

Inc., ___ A.3d ___, 2016 WL 5630669 (Pa. September 28, 2016).